Citation Nr: 1012815	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  05-30 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss disability.  

2.  Entitlement to an increased (initial) rating for 
diabetes mellitus, now rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1969.  He also had subsequent reserve service, but the 
type(s) and date(s) of service, including any active duty 
for training or annual training, have not been verified.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2003 RO decision that awarded 
service connection and a 20 percent rating for diabetes 
mellitus type II; but that denied an application to reopen a 
claim for service connection for bilateral hearing loss 
disability.  The Veteran disagreed with the rating assigned 
to his diabetes mellitus and with the denial of the 
application to reopen the hearing loss service connection 
claim.  

The case was remanded in July 2007 for further development 
of the evidence.  

For the reasons discussed below, the appeal is again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

In September 2006, the Veteran testified at a hearing before 
an Acting Veterans Law Judge who is no longer with the 
Board.  The law requires that the Veterans Law Judge who 
conducts a hearing on an appeal must participate in any 
decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 
2002); 38 C.F.R. § 20.707 (2009).  In February 2010, the 
Board wrote the Veteran to notify him of the above and to 
offer him the opportunity to testify at another hearing.  
The Veteran responded in March 2010 that he wanted to appear 
before another Veterans Law Judge at a hearing at the RO.  
Therefore, a remand is required to schedule the hearing 
requested by the Veteran.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing 
before the Board at the RO (Travel Board 
hearing).  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


